Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 1 of 7 PagelD 1

4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

FILED

UNITED STATES DISTRICT CGUmMRAHT 16 PH 3: 26

for the SiS TRICT
cap lee HIOTRICT COURT
. - BOLE DISTR
Middle District of Florida ORLANDO FI vonign OA

Orlando Division

Rafael Sanchez

Plaintiff(s)
(Write the fill name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached" in the space and attach an additional
page with the full list of names.)
-V-

Osceola County Sheriff's Office / Farah Cruz / St
Cloud Police Department

Defendant(s)
(Write the fidl name of each defendant wha is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” iit the space and attach an additional page
with the full list of names.)

Case No.

(to be filled in by the Clerk's Office)

[_] No

Jury Trial: (check one) Yes

de a i

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

L The Parties to This Complaint
A. The Plaintiff(s)
needed.
Name
Street Address
City and County

State and Zip Code
Telephone Number
E-mail Address

B. | The Defendant(s)

Rafael Sanchez _
2829 Indigo Bay Drive _
Kissimmee / Osceola County
Florida / 34744

407 414 2646 ©

teamrasa6@yahoo.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (fknown). Attach additional pages if needed.

Page | of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 2 of 7 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

Name Robert Hansell/RussGibson

Job or Title (if known) Sheriff @ Osceola County Sheriff's Office —

Street Address 2601 E Irlo Bronson Memorial Hwy | — -
City and County Kissimmee / Osceola County _ ; _

State and Zip Code Florida / 34744 _ oe ee
Telephone Number 407 348 1100 _ . ; -
E-mail Address (if known) unknown

Defendant No. 2

Name Farah Cruz

Job or Title (if known) Tax Agent — _. wee
Street Address 20SRoseAve ae oe
City and County Kissimmee/OsceolaCounty ee

State and Zip Code Florida / 34741 _ 8 _
Telephone Number 407 201 7988 a oe _
E-mail Address (if known) unknown

Defendant No. 3

 

Name Osceola County Sheriff's Office a —

Job or Title (if known) — ; ee —_—_

Street Address 2601 E Irlo Bronson Memorial Hwy -

City and County Kissimmee / Osceola County _ - -
State and Zip Code Florida / 34744 | _ _
Telephone Number 4073481100 |

E-mail Address (if known)

Defendant No. 4

Name _ St Cloud Police Department _ ee
Job or Title (known) a | a oe -
Street Address 4700 Neptune Rd oe - _

City and County St Cloud / Osceola County — - -
State and Zip Code Florida / 34769 -

Telephone Number 407 891 6700

E-mail Address (if known)

Page 2 of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 3 of 7 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Osceola County Sheriff's Office

Street Address 2601 Elrlo Bronson Memorial Hwy

City and County Kissimmee / Osceola County _ — a

State and Zip Code Florida / 34744 - ” -

Telephone Number 407 348 | 100 — ~— we
II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check ail that apply):

|

Title VI of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
42 USC Section 1981 & 42 USC Section 1983

Relevant state law (specify, if known):

Relevant city or county law (specify, if known):

Page 3 of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 4 of 7 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check ail that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

OONWOUORO

Other acts (specify):

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. "It is my best recollection that the alleged discriminatory acts occurred on date(s)
December 16, 2016

Cc. | believe that defendant(s) (check one):
CT is/are still committing these acts against me.
Xx is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check ail that apply and explain):
X race Hispanic
& color Brown -
CJ gender/sex - ;
C] religion
LC] national origin .
CO age (year of birth) ; (only when asserting a claim of age discrimination.)
CL disability or perceived disability (specify disability)

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 5 of 7 PagelD 5

Pro Se 7 (Rev. 12/16) Complaint tor Employment Discrimination

IV.

I, Rafael Sanchez, a Hispanic male, was Deputy Sheriff at the Osceola County Sheriff's Office, in
Osceola County, Florida was unfairly terminated from my position. The reason cited by the Osceola
County Sheriff's Office was because they said I broke the law. I did not break the law and it was proved
in court v Farah Cruz and her false allegations. Also, the Investigator from St Cloud PD lied in her
report, of what she observed. The investigator's lie was also revealed in court. My employer, the
Osceola County Sheriff's Office fired me before my case went to trial. Whereas White/Caucasian
Deputy Sheriffs from the same Osceola County Sheriff's Office, who were involved in similar incidents,
WERE ABLE RETAINED THEIR JOBS without clearing their name as I did. One Deputy Sheriff was
able to avoid charges when the complainant refused to cooperate with authorities. He later beat her again
and only then was he terminated. The other Deputy Sheriff took a plea deal and was able to RETAIN
HIS JOB. He did not clear his name. | contend that my discharge reflected unlawful racial
discrimination.

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that | filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

Ehired an attorney to file an EEOC complaint, within the time limits, but he failed to do the job.

B. The Equal Employment Opportunity Commission (check one):
x has not issued a Notice of Right to Sue letter.
Cl issued a Notice of Right to Sue letter, which | received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Cominission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CJ 60 days or more have elapsed.
[] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 6 of 7 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

Seeking back pay, also pay for damages, and reinstatement to my former position at the Osceola Sheriff's Office.

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. Vor Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/16/2020

  

Signature of Plaintiff

Printed Name of Plaintiff Rafael Sancl
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number

E-mail Address

Page 6 of 6
Case 6:20-cv-02289-CEM-EJK Document1 Filed 12/16/20 Page 7 of 7 PagelD 7

STATE OF FLORIDA
COUNTY OF ORANGE

Sworn to or affirmed and signed before me on Yecembher (ly, 2ecBy Rafael Sanchez.

MARIA M CASTELLANOS
uo Notary Public - State of Florida
Sm Commission # GG 231827

“* my Comm, Expires Oct 21, 2022
“onded through National Notary Assn.

he Aga

Personally known
/ Produced identification - type of identification produced FL DU

 
 

 

 
    
   
 
 

Notary Public
